DETAILED ACTION
This Office action is in response to the application filed on July 16, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Drawings
The drawings were received on July 16, 2019.  These drawings are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 15 is objected to because of the following informalities: it appears that “the low-side control signa” should be “the low-side control signal”. Appropriate correction is required.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itakura (U.S. Pub. No. 2011/0169470 A1, hereinafter “Itakura”).

In re claim 1, Itakura discloses a gate driver circuit (Fig. 2), comprising: a high-side power transistor (15); a low-side power transistor (16) coupled to the high-side power transistor, wherein an output voltage (VD) is generated at a load node (reference node or VD node) coupled between the low-side power transistor and the high-side power transistor; a gate driver (comprising drivers 17 and 18) configured to receive a high-side control signal (high side switch control signal) and a low-side control signal (low side switch control signal), drive the high-side power transistor based on the high-side control signal (Para. 0056), and drive the low-side power transistor based on the low-side control signal (Para. 0056); and a short circuit detection circuit (40) configured to monitor for short circuit events at the high-side power 

In re claim 2, Itakura discloses (Fig. 2) wherein: the short circuit detection circuit is configured to compare an output voltage measurement representative of the output voltage to an upper reference voltage and detect a high-side short circuit event at the high-side power transistor on a condition that the output voltage measurement is less than the upper reference voltage and on a condition that the high-side control signal has a high signal level (Para. 0062-0066), and the short circuit detection circuit is configured to detect a normal operation at the high-side power transistor on a condition that the output voltage measurement is equal to or greater than the upper reference voltage or on a condition that the high- side control signal has a low signal level (Para. 0062-0066). 

In re claim 3, Itakura discloses (Fig. 2) wherein: the short circuit detection circuit is configured to compare an output voltage measurement representative of the output voltage to a lower reference voltage and detect a low-side short circuit event at the low-side power transistor on a condition that the output voltage measurement is greater than the lower reference voltage and on a condition that the low-side control signal has a high signal level (Para. 0062-0066), and the short circuit detection circuit is configured to detect a normal operation at the low-side power transistor on a condition that the output voltage measurement 

In re claim 4, Itakura discloses (Fig. 2) wherein: the short circuit detection circuit is configured to compare an output voltage measurement representative of the output voltage to an upper reference voltage and detect a high-side short circuit event at the high-side power transistor on a condition that the output voltage measurement is less than the upper reference voltage and on a condition that the high-side control signal has a high signal level (Para. 0062-0066), and the short circuit detection circuit is configured to compare an output voltage measurement representative of the output voltage to a lower reference voltage and detect a low-side short circuit event at the low-side power transistor on a condition that the output voltage measurement is greater than the lower reference voltage and on a condition that the low-side control signal has a high signal level (Para. 0062-0066).

In re claim 5, Itakura discloses (Fig. 2) a DC power supply configured to generate a DC voltage and coupled to a load path terminal of the high-side power transistor and to a load path terminal of the low-side power transistor (Para. 0055-0066), wherein the upper reference voltage is a first predefined percentage of the DC voltage and the lower reference voltage is a second predefined percentage of the DC voltage, wherein the upper reference voltage is greater than the lower reference voltage (Para. 0055-0066).

In re claim 6, Itakura discloses (Fig. 2) wherein: the upper reference voltage defines a high-side normal operating range that extends from the upper reference voltage to the DC voltage (Para. 0055-0066), and the lower reference voltage defines a low-side normal operating range that extends from 0V to the lower reference voltage (Para. 0055-0066).

In re claim 7, Itakura discloses (Fig. 2) a VDC sensing circuit coupled to the load path terminal of the high-side power transistor and to the load path terminal of the low-side power transistor (Para. 0055-0066), wherein the VDC sensing circuit is configured to tap the upper reference voltage and the lower reference voltage from the DC voltage (Para. 0055-0066), and provide the upper reference voltage and the lower reference voltage to the short circuit detection circuit (Para. 0055-0066).

In re claim 8, Itakura discloses (Fig. 2) wherein the gate driver, the short circuit detection circuit, and the VDC sensing circuit are integrated on a gate driver integrated circuit (Para. 0055-0066, 0151).

In re claim 9, Itakura discloses (Fig. 2) an output voltage sensing circuit coupled to the output voltage and configured to tap the output voltage measurement representative of the output voltage, and provide the output voltage measurement to the short circuit detection circuit (Para. 0055-0066).

In re claim 10, Itakura discloses (Fig. 2) wherein the gate driver, the short circuit detection circuit, and the output voltage sensing circuit are integrated on a gate driver integrated circuit (Para. 0055-0066).

In re claim 11, Itakura discloses (Fig. 2) wherein the short circuit detection circuit is configured to receive the high-side control signal and the low-side control signal from a microcontroller (Para. 0047-0066).

In re claim 12, Itakura discloses (Fig. 2) wherein the short circuit detection circuit is configured to simultaneously monitor for the short circuit events at the high-side power transistor and at the low-side power transistor using an output voltage measurement representative of the output voltage as a single point voltage potential for detecting both a high-side short circuit event at the high-side power transistor and a low-side short circuit event at the low-side power transistor (Para. 0055-0066).

In re claim 13, Itakura discloses (Fig. 2) wherein: the short circuit detection circuit is configured to use the high-side control signal as an enable signal for generating the fault signal corresponding to a high-side short circuit event at the high-side power transistor (Para. 0055-0066), and the short circuit detection circuit is configured to use the low-side control signal as an enable signal for generating the fault signal corresponding to a low-side short circuit event at the low-side power transistor (Para. 0055-0066).

In re claim 14, Itakura discloses (Fig. 2) a microcontroller configured to generate the high-side control signal and the low-side control signal (Para. 0055-0066), and transmit the high-side control signal and a low-side control signal to the gate driver (Para. 0055-0066), wherein the microcontroller is further configured to receive the fault signal and control the gate driver to turn off the high-side power transistor and the low-side power transistor in response to receiving the fault signal (Para. 0055-0066).

In re claim 15, Itakura discloses wherein the high-side control signal and the low-side control signal are pulse width modulation (PWM) control signals (Para. 0048-0049).

In re claim 16, Itakura discloses (Fig. 2) method of detecting short circuit events (using the short-circuit detection circuit 40) in an inverter leg of an inverter, the method comprising: receiving a high-side control signal (high side switch control signal) and a low-side control signal (low side switch control signal); driving a high-side power transistor (15) of the inverter leg based on the high-side control signal (Para. 0056); driving a low-side power transistor (16) based on the low-side control signal (Para. 0056); generating an output voltage (VD) at a load node (reference node or VD node) coupled between the low-side power transistor and the high-side power transistor based on driving the high-side power transistor and driving the low-side power transistor (Para. 0062-0066); monitoring for short circuit events at the high-side power transistor and at the low-side power transistor based on the high-side control signal (Para. 0062-0066), the low-side control signal, and the output voltage (Para. 0062-0066); and 

In re claim 17, Itakura discloses (Fig. 2) wherein monitoring for the short circuit events at the high-side power transistor and at the low-side power transistor comprises: comparing an output voltage measurement representative of the output voltage to an upper reference voltage (Para. 0062-0066); detecting a high-side short circuit event at the high-side power transistor on a condition that the output voltage measurement is less than the upper reference voltage and on a condition that the high-side control signal has a high signal level (Para. 0062-0066); and detecting a normal operation at the high-side power transistor on a condition that the output voltage measurement is equal to or greater than the upper reference voltage or on a condition that the high-side control signal has a low signal level (Para. 0062-0066).

In re claim 18, Itakura discloses (Fig. 2) wherein monitoring for the short circuit events at the high-side power transistor and at the low-side power transistor comprises: comparing an output voltage measurement representative of the output voltage to a lower reference voltage (Para. 0062-0066); detecting a low-side short circuit event at the low-side power transistor on a condition that the output voltage measurement is greater than the lower reference voltage and on a condition that the low-side control signal has a high signal level (Para. 0062-0066); and detecting a normal operation at the low-side power transistor on a condition that the output voltage measurement is equal to or less than the lower reference voltage or on a condition that the low-side control signal has a low signal level (Para. 0062-0066).

In re claim 19, Itakura discloses (Fig. 2) wherein monitoring for the short circuit events at the high-side power transistor and at the low-side power transistor comprises: comparing an output voltage measurement representative of the output voltage to an upper reference voltage (Para. 0062-0066); detecting a high-side short circuit event at the high-side power transistor on a condition that the output voltage measurement is less than the upper reference voltage and on a condition that the high-side control signal has a high signal level (Para. 0062-0066); comparing an output voltage measurement representative of the output voltage to a lower reference voltage (Para. 0062-0066); and detecting a low-side short circuit event at the low-side power transistor on a condition that the output voltage measurement is greater than the lower reference voltage and on a condition that the low-side control signal has a high signal level (Para. 0062-0066).

In re claim 20, Itakura discloses (Fig. 2) wherein monitoring for the short circuit events at the high-side power transistor and at the low-side power transistor comprises: simultaneously monitoring for the short circuit events at the high-side power transistor and at the low-side power transistor using an output voltage measurement representative of the output voltage as a single point voltage potential for detecting both a high-side short circuit event at the high-side power transistor and a low-side short circuit event at the low-side power transistor (Para. 0062-0066).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838